Judgments and orders unanimously affirmed, with costs to Bay State Co. and E. G. Snyder Co. against American Insurance Company and John F. Butler, Inc. Memorandum: The central question in these appeals i.e., which of the two parties to the heating, air conditioning and plumbing subcontract (John F. Butler, Inc. [Butler] or Building Systems Housing Corporation [BSHC] and its bonding company, The American Insurance Company [American]) was guilty of the breach, was fairly submitted to the jury in a charge which clearly stated the applicable law and delineated the issues. The charge was a product of extensive conferences between the court and counsel and there were no requests or exceptions. The jury’s conclusions that BSHC (American) was guilty of the breach and Butler not guilty thereof we find to be in all respects supported by the evidence. It follows then, under the law applicable to the case stated in the court’s charge, that the counterclaim of BSHC (American) was properly dismissed, that responsibility for paying the *812unsatisfied claims of Bay State Heating and Air Conditioning Company (Bay State) and Lobene & Hayes, Inc., should fall solely on BSHC (American), and that Bay State’s recovery against Butler was properly passed through to BSHC (American). We find no error in the charge pertaining to damages sustained by Butler and find the jury’s verdict awarding nominal damages to be supported by the evidence. We have examined the several other issues presented and find no basis for reversal. (Appeals from judgments and orders of Supreme Court, Monroe County, Wagner, J. — breach of contract.) Present — Simons, J. P., Hancock, Jr., Callahan, Doerr and Denman, JJ.